Citation Nr: 1214503	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  08-23 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left hip disorder to include as secondary to service connected residuals of a fracture to the left tibia and fibula with left ankle arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO), which, in pertinent part, denied the benefits sought.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing held at the RO in June 2011.  A transcript of the hearing is associated with the claims folder. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds it is necessary to remand this matter for additional development prior to adjudication.  The duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The evidence currently of record is inadequate for adjudicating this matter, and includes some conflicting medical opinions.  Of note, the Veteran was provided a VA examination in May 2009 to ascertain whether he has a left hip disorder that is being caused or aggravated by his service connected left ankle disability.  The examiner found the hip to have abnormal motion, with motion decreased due to muscle tightness, but with otherwise normal findings for the hip joints.  The diagnosis was left hip muscle tightness, and normal hip joints per radiograph, and the examiner opined that it was less likely than not that the Veteran had a left hip condition that was caused by his left ankle condition.  His muscle tightness was said to be a condition that could be improved with regular stretching.  

Following this examination, a favorable opinion was given by a VA physician in an August 2009 treatment record, which stated that the Veteran's left leg discrepancy which is likely secondary to his left ankle fracture, has resulted in an ataxic gait, and essentially is resulting in hip pain.  The opinion stated that any of his left hip pain (in addition to foot and back pain), is more likely than not, secondary to and worsened by his service connected leg and knee injuries.  However, this opinion does not elaborate further on the nature of the left hip condition, other than to describe it as pain.  It is noted that in November 2009, the Veteran was granted service connection for a left leg length discrepancy.  

At the June 2011 Travel Board hearing, it was discussed that it may be necessary to provide the Veteran with a more thorough examination.  In light of the more recent favorable opinion linking a left hip condition, described in vague terms as "pain," to the now service-connected left leg length discrepancy, further examination is necessary.  This is to clarify not only the nature, if any, of the claimed left hip disorder, but also to provide an opinion as to its relation to the service connected left ankle disorder with leg length discrepancy.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.") 

Additionally, the Board notes that the evidence shows that he had a claim pending for Social Security benefits in August 1992, and there is also a copy of a disability decision for Medical Assistance received by the RO in May 1993.  As records from any decision by the Social Security Administration (SSA) could be pertinent to this matter, an attempt should be made to obtain them.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain from the Social Security Administration a copy of any decision that was made on a claim for Social Security disability benefits, as well as the medical records relied upon concerning any determination rendered. All efforts to obtain these records should be fully documented, and the Social Security Administration should provide a negative response if the records are not available. 

2.  The AOJ should contact the Veteran to determine the names, addresses, and dates of treatments of any and all VA and private medical care providers, with records of any additional treatment for a left hip disorder since service.  After securing the necessary release(s), the AOJ should obtain these records.  All correspondence, as well as any treatment records obtained, should be made a part of the claims folder.  If private treatment is reported and those records are not obtained, the Veteran and his representative should be provided with information concerning the negative results and afforded an opportunity to obtain the records.  38 C.F.R. § 3.159 (2011).

3.  Thereafter, the AOJ should schedule the Veteran for a hip disorders examination (to include orthopedic and muscle disorders if indicated), conducted by an appropriate specialist, to determine the nature and etiology of the Veteran's claimed hip disorder.  The claims folder must be made available to the examiner prior to the examination, and the examiner should acknowledge such review of the pertinent evidence in the examination report.  All indicated studies should be performed and all manifestations of current disability should be described in detail.  The examiner should answer the following:

(a) Does the Veteran have any current, chronic left hip disorder(s)?  If so, is it at least as likely as not (i.e., at least a 50/50 probability) that any such hip disorder diagnosed began in service or was the result of any incident in service?  

(b)  If any left hip disorder did not begin in service and was not caused by active service, the examiner should provide an opinion as to whether is it at least as likely as not (i.e., at least a 50/50 probability) that any such disability is being caused or aggravated by the Veteran's service connected left ankle disorder, and/or leg length discrepancy?

Each opinion should contain comprehensive rationale based on sound medical principles and facts.

4.  After undertaking any other development deemed essential in addition to that specified above, the RO should re-adjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations, to include consideration of Allen v. Brown, 7 Vet. App. 439, 448 (1995) when adjudicating the claim.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2011).  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


